


110 HCON 110 IH: Expressing the sense of Congress that Iraq

U.S. House of Representatives
2007-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. CON. RES. 110
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2007
			Mr. Shays submitted
			 the following concurrent resolution; which was referred to the
			 Committee on Foreign
			 Affairs, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that Iraq
		  should vote to approve or disapprove the continued deployment of United States
		  Armed Forces to Iraq and, unless Iraq votes to approve such continued
		  deployment, the President of the United States should commence the phased
		  redeployment of United States Armed Forces from Iraq within 60 days of the
		  Iraqi vote.
	
	
		That it is the sense of Congress
			 that—
			(1)the Government of
			 Iraq should hold a vote in the Iraqi Council of Representatives or among the
			 Iraqi general voting public to approve or disapprove the continued deployment
			 of United States Armed Forces to Iraq; and
			(2)unless 60 percent
			 of the members of the Iraqi Council of Representatives or the Iraqi general
			 voting public vote to approve the continued deployment of United States Armed
			 Forces to Iraq, the President of the United States should commence the phased
			 redeployment of United States Armed Forces from Iraq within 60 days of the
			 Iraqi vote.
			
